tax_exempt_and_government_entities_division uil no legend department of the treasury internal_revenue_service washington d c nov ty ep lat dear this is in response to a letter dated date as supplemented by correspondence dated date and date as submitted by your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations the regulations the following facts and representations were submitted in connection with your request taxpayer a maintained ira w an individual_retirement_arrangement described in section in taxpayer a a of the internal_revenue_code the ‘code with company m converted ira w to roth_ira x with company m the amount converted was sum n in taxpayer a and taxpayer a’s spouse taxpayer b provided their tax records to their accountant which included form 1099-r from company m reflecting the conversion to the roth_ira for the purpose of preparing their federal_income_tax return the accountant did not include sum n as taxable_income on the tax_return apparently because taxpayer a’s and taxpayer b’s modified_adjusted_gross_income exceeded the dollar_figure limit found in code sec_408a taxpayer a and taxpayer b jointly and timely filed their calendar_year federal_income_tax return taxpayers a and b were unaware of the need to recharacterize roth_ira x due to the failed conversion taxpayers a and b mistakenly believed that they could leave the money in the roth_ira and treat it as a traditional_ira until a year when their combined adjusted_gross_income was low enough to allow the value of the ira at that time to be included as income and complete the conversion i a year in which their combined modified_adjusted_gross_income would not exceed the dollar_figure limit taxpayers a and b were unaware of the time limits found in announcement lr b date and announcement lr b date for recharacterizing an amount that had been converted from a traditional_ira to a roth_ira taxpayer a made this request for relief under sec_301_9100-3 of the regulations prior to the service discovering taxpayer a’s ineligibility to convert ira w into roth_ira x or taxpayer a’s failure to recharacterize ira x back to a traditional_ira pursuant to the above announcements based on your submission and the above facts and representations you request a ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed six months from the date of this ruling letter to recharacterize ira y back to a traditional_ira with respect to your ruling_request code sec_408a and sec_1_408a-5 of the federal_income_tax regulations the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to- trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax returns for the year of contributions sec_1_408a-5 q a-6 of the lt regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides that an individual with an adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the it regulations provides that an individual with modified_adjusted_gross_income in excess of dollar_figure big_number for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income agi subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple's combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the internal_revenue_service the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer’s control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer’s receipt of a ruling granting relief under this section announcement provided that a taxpayer who timely filed his or her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira -4 announcement provided that a taxpayer who timely filed his or her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira in this case taxpayer a was not eligible to convert ira w into a roth_ira since taxpayer a’s and taxpayer b’s combined modified_adjusted_gross_income exceeded dollar_figure taxpayers a and b timely filed their joint federal_income_tax return therefore it is necessary to determine whether taxpayer a of the regulations is eligible for relief under the provisions of section taxpayers a and b were not aware until calendar_year of the need to recharacterize roth_ira x back to a traditional_ira or of the above announcements upon realizing his mistake taxpayer a requested relief from the service before the service discovered his ineligibility to convert ira w into a roth_ira or his failure to recharacterize roth_ira x pursuant to announcement or the taxable_year is not closed under the statute_of_limitations thus taxpayer a satisfies the requirements of clauses id and iii of sec_301_9100-3 of the regulations accordingly we mule that pursuant to sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed six months from the date of this ruling letter to recharacterize ira x back to a traditional_ira this letter assumes that the above iras qualify under code sec_408 at all relevant times this letter is directed only to the taxpayer who requested it code sec_61 k provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being should you have any concerns regarding this ruling sent to your authorized representative please contact sincerely yours emptoyee plans technical group tax_exempt_and_government_entities_division ce enclosures deleted copy of ruling notice
